Exhibit 10.1

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is made effective as of November_, 2017,
(“Effective Date”) between One Down, LLC doing business as Scarology (owned by
Jeanmarie Connor and Michael Connor, the “Principals”) a Florida Limited
Liability Company, with an office at 5500 Military Trail #22-186, Jupiter, FL
33458 (“Scarology” or “Licensor”), and Immudyne, PR, LLC, a Puerto Rico Limited
Liability Company, with an office at Caribe Plaza Suite 802 Palmeras St #53 San
Juan, PR 00901 (“ImmuDyne PR” or “Licensee”).

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. Grant of License

 

Scarology owns certain assets, rights, intellectual property and know how
relating to the Scarology scar treatment products listed in Appendix A
(collectively the “Products”). Subject to the terms and conditions of the Agre.e
ment, Licensor grants to Licensee a limited, exclusive, worldwide, sub-
licensable right and license to manufacture, promote, market, support, and
distribute for sale the Products using those assets, know-how , service marks,
designs, logos, trade names, advertising, commercial symbols and slogans as may
be owned by Licensor and related to the Products. Licensee hereby accepts the
appointment and agrees to devote such time and attention to the performance of
such duties that are reasonably necessary. For the avoidance of doubt, Licensee
is authorized by Licensor to use Licensor’s trademark and name without payment
of royalties, except what is defined herein, for the purposes of promotional
activities of the Products and sales.

 

2. Retained Rights

 

For the avoidance of doubt, the exclusivity of the License granted pursuant to
Section 1 shall not extend to Licensor’s current business agreements, as set
forth on Appendix “B”. Licensor may continue to operate its business in a
similar capacity; however, Licensor will not engage, directly or indirectly, in
any other direct-to-consumer business in the scar vertical that competes with
Licensee except at the direction or upon the written approval of Licensee.

 

3. Licensee as an Independent Purchaser

 

Licensee shall be an independent purchaser and seller of Products in an
independent contractor capacity. Neither Party shall be considered an agent or
legal representative of the other for any purpose nor shall any director,
officer, agent, or employee of a Party be or be considered an agent or employee
of the other. Neither Party is not granted and shall not exercise the rights or
authority to assume or create an obligation or responsibility, including but
without limitation, contractual obligations and obligations based on warranties
or guarantees on behalf of or in the name of the other. The Licensee or
affiliates cannot create derivative works, register trademarks, patents or
copyrights that directly compete with Scarology without the written consent of
the Licensor. Affiliates and subcontractors under the Licensee must abide by
this contract.

 

4. Minimum Sales

 

Licensee must sell at least 25,000 (twenty-five thousand) Products in the first
(1st) year of the Term, and 50,000 (fifty thousand) Products each year of the
Term thereafter in order to maintain the exclusivity of the License. In the
event that Licensee does not meet these minimum sales requirements, the License
shall be non-exclusive so long as 25,000 (twenty-five thousand) products are not
sold on an annual basis. In the event that Licensee does not sell at least
10,000 (ten thousand) Products outside of the U.S. in any given calendar year,
Licensee shall lose its ex U.S. exclusivity, however Licensor shall maintain its
Exclusivity in the U.S. so long as the minimums described above are met.

 

In the event that Licensee sells less than 25,000 (twenty-five thousand)
Products per annum, Licensor has the right to terminate this Agreement.

 

5. Term

 

The term (“Term”) of this Agreement shall be from the date first written above
until terminated by the Parties as provided for herein.

 

6. Termination

 

The Agreement may be terminated by (a) either Party upon (i) any insolvency of
the other Party or assignment by such Party for the benefit of creditors; (ii)
or the filing of a voluntary bankruptcy petition by such Party or its failure to
vacate an involuntary bankruptcy petition filed against it within ninety (90)
days after the date of such filing; (iii) or the failure of such party to vacate
the appointment of a receiver or trustee for such party or any interest in its
business within ninety (90) days after such appointment; (b) by either Party at
any time by giving Licensor at least ninety (90) calendar days’ prior written
notice; (c) by either Party if the non-breaching party does not correct any
material failure (other than due to a Force Majeure Event as defined in this
Agreement) to fulfill any obligation hereunder within thirty (30) calendar days
after receiving written notice identifying the failure with specificity; or (e)
by the Parties’ mutual agreement.

 

If the Agreement is terminated for any reason: Licensee shall cease making or
having made any and all Products by the effective date of termination; and
Licensee shall tender payment of all accrued royalties and other payments due to
Licensor as of the effective date of termination; and licensee will not
participate directly or indirectly in production or sale of any scar therapy
product for 60 months from the date of termination; and nothing in the Agreement
shall be construed to release either Party from any obligation that matured
prior to the effective date of termination.

 

 

 

 

7. Royalties

 

Licensee shall pay to Licensor royalties in the amount of ten percent (10%) of
the Net Revenue generated by sales made by Licensor. For the avoidance of doubt,
Net Revenue shall be defined in this Agreement as gross sales revenue less
actual Product costs, less media/customer acquisition costs, less shipping and
fulfillment costs less an initial customer service fee in the amount of Three
U.S. Dollars and No/Cents ($3.00) per each new customer. No more than ninety
(90) calendar days following the first sale of a Product by Licensee, Licensee
shall calculate the actual customer service related overhead associated with the
Products and will reduce, if necessary, the new customer fee so that it reflects
actual costs incurred by Licensee on a per new customer basis.

 

(E.g., if Licensee spends $75 on marketing efforts to acquire a new customer,
the customer spends $150 on the Product, shipping costs are $3.00, the customer
service fee is $3, and fulfillment costs are $2.00, the Net Revenue would be
$150-$75-$3-$3-$2= $67 and the royalies due $6.70.)

 

Payment of the royalties set forth in this Section 8 shall be made via wire
transfer on no less than a quarterly basis within thirty (30) calendar days
following the quarter end date where the same shall be March 31, June 30,
September 30, and December 31.

 

8. License Fee

 

Licensee shall pay to Licensor a License Fee (the “License Fee”) in the total
amount of One Hundred Thousand U.S. Dollars and No/Cents ($100,000.00)in two (2)
equal payments of Fifty Thousand U.S. Dollars and No/Cents ($50,000.00) on the
One Hundred Eighth (180th) calendar day following the Effective Date and on the
Three Hundred Sixty-Fifth (365th calendar day following the Effective Date of
the Agreement, provided this Agreement has not been earlier terminated by either
party.

 

9. Referral Fee

 

Licensee shall pay to Licensor a referral fee (“Referral Fee”) equal to twenty
percent (20%) of Net Revenue for sales to customers where the same were referred
to Licensee by Licensor. Referral Fees shall be due and owning no later than ten
(10) calendar days following payment to Licensee for such sales.

 

10. Advisory

 

Upon the mutual agreement of the Parties and at the expense of Licensee,
Licensor shall work with Licensee to transition manufacturing and packaging
capabilities, and/or to source new providers at more attractive price points.
Excluding Licensor’ s existing business as set forth on Exhibit “B”, Licensee
will be responsible for all marketing, pricing, promotion, strategy,
reimbursement, branding, distribution, and sale of the Products. Licensor and
its Principals agree to spend collectively up to twenty (20) hours assisting
Licensee with development of marketing materials for Products at no additional
cost to Licensee. Any additional assistance shall be rendered to Licensee at the
hourly rate of Two Hundred Fifty U.S. Dollars ($250.00) per hour.

 

Licensor and Principals also agree to lend their names, likenesses,
endorsements, and reputations to the marketing of the Products, provided,
however, that Licensor shall have the right to review and approve all such
marketing efforts.

 

11. Intellectual Property

 

Licensee shall hold in the strict confidence Licensor’s know how, designs,
drawings, patents, technical specifications, catalogs, data sheets, sales &
technical bulletins, service manuals, mechanical diagrams, competitive
information, pricing and all other information whether in writing, electronic
format or verbally relating to the design, manufacture, distribution, sale, use
and service of the Products and the business of Licensor (“Information”) that
may be divulged to Licensee in the course of its performance of the Agreement.
Licensee shall not divulge Information to any other person, firm or corporation
in writing, verbally or by electronic means without the prior written permission
of Licensor.

 

Except as provided in Section 1, Licensee shall not use directly or indirectly,
without Licensor’s prior written authorization for any purpose other than the
implementation of this Agreement, any Information, patent, trademark, copyright
or internet address nor copy any Licensor design of its Products. Except as
specified in Section 1, Licensee shall not use or register any of Licensor’s
intellectual property or any intellectual property closely resembling that of
Licensor unless requested to do so by Licensor in writing, nor shall Licensee
remove any of Licensor’s intellectual product or marking affixed to its Products
or product literature.

 

Licensee, nor any affiliate or third party associated with or controlled by
Licensee, shall, directly or indirectly, not reverse engineer the Products or
formulas or in any way attempt to develop other products with a similar
ingredient profile to the Products.

 

The obligations of confidentiality and non-use set out above shall not apply to
any information, whether Confidential Information or not, that Licensee can show
by way of written record that:

 

(1) was known to Licensee before the information was imparted by Licensor prior
to the Agreement; (2) is or subsequently comes publicly known through no fault,
act, or omission on the part of Licensee; (3) is received by Licensee without
restriction on disclosure or use from a third party lawfully entitled to make
the disclosure to Licensee without such restrictions; (4) is developed by any of
Licensee’s employees who have not had any direct or indirect access to, or use
or knowledge of, the information imparted by Licensor; or (5) is required to be
disclosed by Licensee to comply with the applicable laws or governmental
regulations provided that Licensee, where possible, notifies Licensor of such
requirement prior to any such disclosure.

 

 2 

 

 

Licensee agrees to cooperate with and assist Licensor at Licensor’s expense, in
protecting its intellectual property. Licensee shall inform Licensor immediately
of any infringements or other improper action regarding its intellectual
property that may come to the attention of Licensee.

 

12. Warranties

 

All sales made by Licensee shall be subject to Licensor’s standard product
return and refund policy as contained in the terms and conditions of the sale in
effect at the time of shipment. Licensor shall provide the Distributor with a
copy of any changes to the return and refund policy made by Licensor for the
duration of this Agreement. Licensee may grant Licensor’s return and refund
policy to customers in connection to sales of Products; however, such Products
may not in any way have been altered by Licensee and provided that such Products
are used in strict conformity with Licensor’s specifications and this Agreement.
Licensee further agrees that it shall not alter in any way the Product(s)
without prior written authorization of Licensor, not grant any warranty, nor
make any representations other than those in Licensor’s return and refund
policy. Any return and refund policy or other warranty given by Licensee that
has been altered by Licensee without prior authorization or any additional
warranty or representation shall be void. Any claim in Product defect(s) by
Licensee shall be made pursuant to claim procedures set forth in Licensor’s most
current terms and conditions of sale. The above warranties are exclusive and in
lieu of all other express and implied warranties whatsoever, including but not
limited to implied warranties of merchantability and suitability for a
particular purpose. Under no circumstances shall Licensor be subject to any
consequential, incidental, indirect or contingent damages for claims made
hereunder or by any purchaser or user of Products.

 

13. Audits and Bookkeeping

 

Licensor understands that Immudyne, Inc. is a fully reporting, PCAOB audited,
publicly traded company, and its financial statements are therefore reviewed on
a quarterly basis and audited on an annual basis. All financial metrics for
Immudyne PR are fully reported through Immudyne, Inc., the parent company of
Immudyne PR, LLC. Should Licensor request an additional audit of revenues and/or
expenses related to the Products, Immudyne PR shall comply with this request.
Any costs incurred for an audit done solely at the request of Licensor will be
the responsibility of Licensor. In the event that Licensor’s audit finds
Licensor was underpaid per the terms of this Agreement, Licensee shall remit
royalties payments plus an additional ten percent (10%) for the same within five
(5) business days of such finding.

 

14. Assignment and Transfer

 

Licensee may not transfer ownership, sell, sub-license, assign, directly or
indirectly, all or part of its rights or obligations under this Agreement
without the sole and absolute discretion of the other Party.

 

15. Force Majeure

 

Neither party shall be liable in damages or have the right to terminate this
Agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including, but not limited to
Acts of God, government restrictions (including the denial or cancellation of
any necessary permit or license), wars, insurrections and/or any other cause
beyond the reasonable control of the party whose performance is affected.

 

17. Mediation

 

In the event of any dispute arising under or pursuant to this Agreement, the
Parties agree to attempt to resolve the dispute in a commercially reasonable
fashion before instituting any arbitration or litigation (with the· exception of
emergency injunctive relief as set forth in Paragraph 10). If the Parties are
unable to resolve the dispute within thirty (30) days, then the Parties agree to
mediate the dispute with a mutually agreed upon mediator. If the Parties cannot
agree upon a mediator within ten (10) days after either party shall first
request commencement of mediation, each party will select a mediator within five
(5) days thereof, and those mediators shall select the mediator to be used. The
mediation shall be scheduled in Palm Beach County, Florida, within thirty (30)
days following the selection of the mediator. If the mediation does not resolve
the dispute, then Paragraph 10 shall apply. The Parties further agree that any
applicable statute of limitations will be tolled for the period of time from the
date mediation is requested until 14 days following the mediation.

 

18. Arbitration

 

Any and all disputes or controversies whether of law or fact and of any nature
whatsoever arising from or respecting this Agreement shall be decided by
arbitration by the American Arbitration Association in accordance with its
Commercial Rules except as modified herein.

 

(i) The arbitrator shall be elected as follows: in the event Licensee and the
Licensor agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. In the event Licensee and the Licensor do not so agree, Licensee and
the Licensor shall each select one independent, qualified arbitrator and the two
arbitrators so selected shall select the third arbitrator (the arbitrator(s) are
herein referred to as the “Panel”). Licensee reserves the right to object to any
individual arbitrator who shall be employed by or affiliated with a competing
organization.

 

(ii) Arbitration shall take place in Palm Beach County, Florida, or any other
location mutually agreeable to the Parties. At the request of either Party,
arbitration proceedings will be conducted in the utmost secrecy; in such case
all documents, testimony and records shall be received, heard and maintained by
the arbitrators in secrecy, available for inspection only by Licensee or the
Licensor and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information in secrecy until
such information shall become generally known. The Panel shall be able to award
any and all relief, including relief of an equitable nature, provided that
punitive damages shall not be awarded. The award rendered by the Panel may be
enforceable in any court having jurisdiction thereof.

 

(iii) Reasonable notice of the time and place of arbitration shall be given to
all Parties and any interested persons as shall be required by law.

 

 3 

 

 

19. Governing Law

 

This Agreement and the rights and obligations of the Parties shall be governed
by and construed and enforced in accordance with the substantive laws (but not
the rules governing conflicts of laws) of the State of Florida.

 

20. Indemnification

 

Licensee agrees to defend, indemnify and hold harmless Licensor of all losses,
damages or expenses including attorney’s fees and costs, whether direct or
indirect, arising from or related to any act or omission of Licensee or any of
its directors, officers, employees or agents including but not limited to a)
breach of any provisions of the Agreement; b) negligence or other tortuous
conduct; c) representations, warranties or statements not specifically
authorized by Licensor herein or otherwise in writing; d) violations by Licensee
or any of its directors, officers, employees or agents of any applicable law,
regulation or order.

 

21. Permits and Insurance

 

Licensee shall obtain and maintain all permits, approvals, insurances, and
licenses that are necessary for the performance of its responsibilities as well
as general commercial liability insurance in an amount of no less than
$1,000,000.00 per claim. Licensee shall name Licensor on such policy as an
additional insurance and provide a certificate of insurance evidencing the same
within ten (10) calendar days of the Effective Date.

 

22. Multiple Counterparts

 

This Agreement may be executed in multiple counterparts each of which shall be
deemed to be an original but all of which together shall constitute but one
instrument.

 

23. Notices

 

All notices given pursuant to this Agreement shall be in writing and may be hand
delivered or sent by first class mail to the address specified herein for each
party. Either party may from time to time change its address by written notice
to the other party.

 

 4 

 

 

24. Entire Agreement

 

The Agreement represents the entire agreement between the Parties and supersedes
all prior discussions, agreements and understandings. No modifications of the
Agreement will be effective unless in writing and signed by both Parties.

 

25. Severability

 

The illegality or unenforceability of any provision of the Agreement shall not
affect the validity and enforceability of the remaining provisions of the
Agreement.

 

26. Waiver

 

Any failure of Licensor at any time to require performance by Licensee of any
provision of the Agreement shall not operate as a waiver of the right of the
Licensor to require strict performance of the same like provisions or any other
provisions hereof at a later time.

 

27. Export Compliance

 

Licensee hereby agrees to comply with all provisions of applicable international
export rules and regulations. Licensee will disclose the names and addresses of
all potential customers of the Products prior to order confirmation. In no event
shall Products be shipped, transshipped, transferred or donated to any other
party without the prior written consent of the Licensor.

 

28. Import Licenses, Exchange Controls, and other Approvals

 

Licensee shall, at its expense, obtain all necessary import licenses and
governmental approvals to permit the import and sale of the Products. Licensee
must comply with all registration and banking requirements as may be necessary
to import, purchase and pay for Products from Licensor. Licensor must comp]y
with a11 laws, regulations and orders app1icab1e to Licensor, including all
requirements to be registered as an independent distributor. Licensor shall
furnish to Licensee such documentation as required to confirm Licensee’s
compliance with all provisions within Section 28.

 

29. Local Laws

 

Licensee shall notify Licensor in writing of the existence and substance of any
laws, regulations or orders that may conflict with any provisions of the
Agreement at the time of its execution and its earliest know]edge of such a
conflict. Failure to do so shall constitute a breach of the Agreement that may
lead Licensor to terminate the Agreement as set forth in this Agreement.

 

30. Safety Standards, Product Standards and Product Certifications

 

Licensee agrees to advise Licensor in writing of all safety and standards and
certifications that may be required.

 

31. Survival of Agreement Terms

 

Sections 7-9, 11, and 17-20 shall survive the termination of this Agreement.
EXECUTED as of the day and year first above set forth.

 

IMMUDYNE PR, LLC             By: /s/ Justin Schreiber   Date: 11/26/17   Justin
Schreiber, President             One Down, LLC             By: /s/ Michael
O’Connor   Date: 11/26/17   Michael O’Connor, CEO             By: Jeanmarie
O’Connor   Date: 11/26/17   Jeanmarie O’Connor, COO    

 

 5 

 

 

Appendix A: Products

 

The Scarology Products consist of Kits designed for the following indications:

 

Acne Scars

Scar Removal

C-Sections & Large Scars

Burns and Trauma

Keloid Scars

Eczema & Psoriasis

 

Scarology Products are outlined as followed:

 

1)regular sized scar system kit(contains exfoliator, scar cream & regular sized
silicone sheets)

2)large sized/C-section scar system kit(contains exfoliator, scar cream & large
silicone sheets)

3)30 gram scar cream

4)15 gram scar cream

5)fruit acid exfoliator

6)regular sized silicone sheets(pack of 6)

7)large sized/C-section silicone sheets(pack of 3)

 

 6 

 

 

Appendix B: Existing Licensor Business

 

Private Medical Practice Sale

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7



 

 

 

